Case 15-20237       Doc 203   Filed 04/10/19 Entered 04/10/19 14:02:20   Desc Main
                               Document     Page 1 of 9



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


   In re:                                  Chapter 7

   Nader Taiym,                            Bankruptcy No. 15-20237

                         Debtor.           Honorable Jacquelyn P. Cox


                COVER SHEET FOR INTERIM FEE APPLICATION OF
                   FACTORLAW FOR COMPENSATION AND
                       REIMBURSEMENT OF EXPENSES

   Name of Applicant:               Law Offices of William J. Factor, Ltd.

   Authorized to Provide            Andrew J. Maxwell, Chapter 7 Trustee for the
   Professional Services to:        estate of Nader Taiym

   Date of Order Authorizing        November 17, 2016
   Employment:

   Period for Which                 May 5, 2017 – March 6, 2018
   Compensation is Sought:

   Amount of Fees Sought:           $18,262.50

   Amount of Expense                $293.11
   Reimbursement Sought:

   This is a:                       First and Final Application

       The aggregate amount of fees and expenses paid to the Applicant to
  date for services rendered and expenses incurred herein is: $ 0.00      .


  Dated: April 10, 2019                    FactorLaw

                                           By: /s/ Ariane Holtschlag




       {00104020}
Case 15-20237       Doc 203   Filed 04/10/19 Entered 04/10/19 14:02:20     Desc Main
                               Document     Page 2 of 9


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


   In re:                                  Chapter 7

   Nader Taiym,                            Bankruptcy No. 15-20237

                         Debtor.           Honorable Jacquelyn P. Cox

               FACTORLAW’S INTERIM APPLICATION FOR
            COMPENSATION AND REIMBURSEMENT OF EXPENSES
       Ariane Holtschlag and the Law Office of William J. Factor, Ltd.
  (collectively “FactorLaw”), counsel for Andrew J. Maxwell, not
  individually but as the chapter 7 trustee (the “Trustee”) of the bankruptcy
  estate (the “Estate”) of Nader Taiym (the “Debtor”), hereby submits its
  interim application (the “Application”) pursuant to 11 U.S.C. §§ 330, 331
  and 507(a)(1) seeking compensation of $18,262.50 for legal services
  performed by FactorLaw during the period of May 5, 2017 through March
  6, 2018 (the “Application Period”) and $293.11 in expenses incurred in
  connection with those services. In support of its Application, FactorLaw
  states as follows:

                                   JURISDICTION

       1.     This Court has jurisdiction over this motion pursuant to 28
  U.S.C. §§ 157 and 1334, and Local Rule 40.3.1(a) of the United States
  District Court for the Northern District of Illinois.

       2.     Venue of the above-captioned case (the “Case”) and of this
  motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.     This matter is a core proceeding within the meaning of 28 U.S.C.
  §§ 157(b)(1) and (b)(2)(A).




       {00104020}                             2
Case 15-20237         Doc 203    Filed 04/10/19 Entered 04/10/19 14:02:20         Desc Main
                                  Document     Page 3 of 9


                                      BACKGROUND

         4.     On June 10, 2015, (the “Petition Date”) the Debtor filed a
  voluntary petition for relief under chapter 7 of title 11, United States Code
  (the “Bankruptcy Code”), thereby initiating the Case.

         5.     Subsequent to the Petition Date, the Trustee was appointed as
  the interim case trustee. The Trustee now serves as permanent trustee and
  is charged with administering all property of the Estate.

         6.     The Court approved the Trustee’s retention of FactorLaw on
  November 17, 2016.
                                     FEE APPLICATION

   I.      Services performed.

         7.     FactorLaw maintains contemporaneous written records of the
  time expended by its professionals.

         8.     Such records for the Case, copies of which are grouped and
  attached hereto as Exhibit 1, set forth in detail: (a) the services rendered
  by FactorLaw (the “Services”) on behalf of the Trustee, (b) the dates upon
  which such Services were rendered; (c) the amount of time spent on the
  Services; and (d) the professionals who performed the Services.

        A. Summary of Services by professional.
         9.     FactorLaw spent a total of 73.9 hours at a cost of $18,262.50 in
  connection with this Case.

         10.    A breakdown of the professionals providing Services is as follows:

                                                                   Total
         Professional              Title       Hourly Rate         Hours       Value

      Ariane Holtschlag         Partner      $275/$325/$3501         35.2     $9,495.00


  1Ms. Holtschlag’s hourly rate was increased in the ordinary course of FactorLaw’s annual
  rate adjustments.


         {00104020}                               3
Case 15-20237          Doc 203    Filed 04/10/19 Entered 04/10/19 14:02:20         Desc Main
                                   Document     Page 4 of 9



                                                                   Total
         Professional               Title       Hourly Rate        Hours        Value

      Danielle Ranallo           Law Clerk                 $100        1.7        170.00

      Jeffrey K. Paulsen         Partner               $275/3252     10.3      $2,857.50

      Z. James Liu               Associate                 $250         .5       $125.00

      Samuel Rodgers             Law Clerk             $100/$125       1.8       $190.00

      Thomas H. Griseta          Associate          $200/$2503       23.5      $5,110.00

      William J. Factor          Partner                   $350         .9          $315

                                                         Totals:     73.9 $18,262.50

        B. Itemization of fees by category of Services rendered.
          11.    Case Administration. FactorLaw spent a total of 7.2 hours at a
  cost of $2,107.50 on matters relating to case administration.

          12.    A breakdown of the professionals providing Services in this
  category is as follows:

                                                                   Total
         Professional               Title      Hourly Rate         Hours        Value

      Ariane Holtschlag      Partner         $275/$325/$350             6.3    $2,017.50

      Danielle Ranallo       Law Clerk                    $100           .9       $90.00

                                                       Totals:          7.2   $2,107.50

          13.    Asset Recovery. FactorLaw spent a total of 18.6 hours at a cost
  of $3,252.50 on matters relating to asset recovery.




  2 Mr. Paulsen’s hourly rate was increased in the ordinary course of FactorLaw’s annual
  rate adjustments.
  3 Mr. Griseta’s hourly rate was increased in the ordinary course of FactorLaw’s annual

  rate adjustments.


          {00104020}                               4
Case 15-20237       Doc 203    Filed 04/10/19 Entered 04/10/19 14:02:20    Desc Main
                                Document     Page 5 of 9



       14.    A breakdown of the professionals providing Services in this
  category is as follows:

                                                                Total
       Professional               Title       Hourly Rate       Hours     Value

   Ariane Holtschlag          Partner       $275/$325/$350        3.3     $192.50

   Thomas H. Griseta          Associate            $200/$250     15.3   $3,060.00

                                                     Totals:     18.6   $3,252.50

       15.    Adversary Proceeding. FactorLaw spent a total of 33.0 hours
  at a cost of $8,627.50 on matters relating to preparing and prosecuting the
  Adversary Proceeding.

       16.    A breakdown of the professionals providing Services in this
  category is as follows:

                                                               Total
       Professional              Title     Hourly Rate         Hours      Value

   Ariane Holtschlag          Partner     $275/$325/$350         15.9   $4,147.50

   Danielle Ranallo           Law Clerk              $100         0.8        $80

   Jeffrey K. Paulsen         Partner          $275/$325          9.8   $2,695.00

   Z. James Liu               Associate              $250         0.5     $125.00

   Thomas H. Griseta          Associate        $200/$250          5.1   $1,275.00

   William J. Factor          Partner                $350         0.9     $315.00

                                                   Totals:       33.0   $8,627.50

       17.    Settlement. FactorLaw spent a total of 15.1 hours at a cost of
  $4,265.00 on matters relating to negotiating and preparing a settlement.

       18.    A breakdown of the professionals providing Services in this
  category is as follows:



       {00104020}                              5
Case 15-20237          Doc 203   Filed 04/10/19 Entered 04/10/19 14:02:20      Desc Main
                                  Document     Page 6 of 9



                                                                 Total
         Professional               Title      Hourly Rate       Hours       Value

     Ariane Holtschlag           Associate    $275/$325/$350        9.7     $3,137.50

     Jeffrey K. Paulsen          Partner           $275/$325           .5    $162.50

     Samuel Rodgers              Law Clerk         $100/$125        1.8      $190.00

     Thomas H. Griseta           Associate         $200/$250        3.1      $775.00

                                                      Totals:      15.1     $4,265.00

  II.      Expenses

         19.     FactorLaw incurred $293.11 in actual and necessary expenses
   related to this Case. A copy of the expense record is attached hereto as
   Exhibit 2.

           20.        FactorLaw does not bill its clients or seek compensation in
   this Application for its overhead expenses. The expenses listed above are
   actual out of pocket costs advanced by FactorLaw.

  III.     FactorLaw’s retention was appropriate through the Application
           Period

           21.        During the Application Period, no agreement or
   understanding exists between FactorLaw and any other person for the
   sharing of compensation received or to be received in connection with this
   Case.

           22.        No compensation has been promised to FactorLaw other than
   as disclosed or approved by this Court. FactorLaw certifies that there is no
   agreement between the firm and any other party regarding the sharing of
   fees except with the firm’s partners, nor has the firm discussed or
   negotiated the amount of its fees with any party except the Trustee.




         {00104020}                               6
Case 15-20237        Doc 203   Filed 04/10/19 Entered 04/10/19 14:02:20    Desc Main
                                Document     Page 7 of 9



         23.        Finally, FactorLaw represents that it is and was through the
  Application Period a disinterested party and does not hold any relationship
  adverse to the Estate.

                          BASIS FOR THE REQUESTED RELIEF
         24.        Under Section 330(a)(1)(A), the Court may award a
  professional person “reasonable compensation for actual, necessary services
  rendered[.]” 11 U.S.C. § 330(a)(1)(A). Section 330(a) further provides:
        In determining the amount of reasonable compensation to be
        awarded, the court shall consider the nature, the extent, and
        the value of such services, taking into account all relevant
        factors, including—(A) the time spent on such services; (B) the
        rates charged for such services; (C) whether the services were
        necessary to the administration of, or beneficial at the time at
        which the service was rendered toward the completion of, a case
        under [the Bankruptcy Code]; (D) whether the services were
        performed within a reasonable amount of time commensurate
        with the complexity, importance, and nature of the problem,
        issue, or task addressed; and (E) whether the compensation is
        reasonable, based on the customary compensation charged by
        comparably skilled practitioners in cases other than cases
        under this title.

  Id. § 330(a)(3).
         25.        In determining the “extent and value of compensation,” the
  Seventh Circuit endorses the “‘lodestar’ approach—multiplying the number
  of actual and necessary hours reasonably expended by a reasonable hourly
  rate[.]” In re Wildman, 72 B.R. 700, 712 (Bankr. N.D. Ill. 1987)
  (Schmetterer, J.); accord In re UNR Indus., 986 F.2d 207, 210-11 (7th Cir.
  1993) (lodestar approach provides fair compensation under Section 330); see
  also City of Burlington v. Dague, 505 U.S. 557, 562 (1992) (“The ‘lodestar’
  figure has, as its name suggests, become the guiding light of our fee-
  shifting jurisprudence. We have established a ‘strong presumption’ that the
  lodestar represents the ‘reasonable’ fee[.]”).

         26.        The Seventh Circuit has mandated that an “attorney’s actual
  billing rate … is considered to be the presumptive market rate.” Small, 264


       {00104020}                               7
Case 15-20237        Doc 203   Filed 04/10/19 Entered 04/10/19 14:02:20    Desc Main
                                Document     Page 8 of 9



  F.3d at 707. Moreover, “[t]he lawyer’s regular rate is strongly presumed to
  be the market rate for his or his services.” Moriarty v. Svec, 233 F.3d 955,
  965 (7th Cir. 2000) (emphasis added), cert. denied, 532 U.S. 1066 (2001).

        27.         Additionally, under generally accepted standards, if the
  services of an attorney employed under Section 327 are reasonably likely to
  benefit the estate, they should be compensable. See Andrews & Kurth LLP
  v. Family Snacks, Inc. (In re Pro-Snax Distributors, Inc.),157 F.3d 414, 421
  (5th Cir. 1998); In re Ames Dep’t Stores, Inc., 76 F.3d 66, 71 (2d Cir. 1996);
  2 Lawrence P. King, Collier on Bankruptcy ¶ 330.04 at 330-43 (15th ed.
  rev. 1999); cf. 11 U.S.C. § 330(a)(4)(A)(ii)(I). In this same context,
  “[n]ecessary services are those that aid the professional’s client in fulfilling
  its duties under the Code.” In re Ben Franklin Retail Store, Inc., 227 B.R.
  268, 270 (Bankr. N.D. Ill. 1998) (Barliant, J.).

       28.    The average hourly billing rate for the professionals who
  performed the Services—that is, the “lodestar” rate— is $247.12. This
  average rate is fair and reasonable in light of the services provided and the
  experience of FactorLaw’s professionals. Moreover, the compensation
  requested by the FactorLaw is reasonable based upon the customary
  compensation charged by comparably skilled practitioners in either non-
  bankruptcy or bankruptcy cases.

              WHEREFORE, FactorLaw respectfully requests that this Court
  enter an Order:
     A. Allowing FactorLaw compensation for actual, necessary legal
        services in the amount of $18,262.50;
     B. Authorizing reimbursement of FactorLaw for actual and necessary
        expenses in the amount of $293.11;
     C. Authorizing the Trustee to pay FactorLaw the allowed compensation
        and reimbursement of expenses in the total amount of $18,555.61;
        and
     D. Granting such other relief as the Court deems just and equitable.


       {00104020}                               8
Case 15-20237       Doc 203   Filed 04/10/19 Entered 04/10/19 14:02:20   Desc Main
                               Document     Page 9 of 9


  Dated: April 10, 2019                      FactorLaw

                                             By: /s/ Ariane Holtschlag
                                             One of Its attorneys

  William J. Factor (6205675)
  Ariane Holtschlag (6294327)
  FACTORLAW
  105 W. Madison, Suite 1500
  Chicago, IL 60602
  Tel:   (312) 878-4830
  Fax:   (847) 574-8233
  Email: aholtschlag@wfactorlaw.com




       {00104020}                             9
